Citation Nr: 1454281	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-22 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating greater than 10 percent for bilateral tinea pedis and bilateral great toe onchyomycosis, prior to April 18, 2014. 

2. Entitlement to a rating greater than 60 percent for bilateral tinea pedis and bilateral great toe onchyomycosis, from April 18, 2014.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Army from March 1970 to October 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, inter alia, denied the Veteran service connection for a skin disorder, then claimed  as jungle rot.  The Veteran filed a notice of disagreement (NOD) later that month, and a statement of the case (SOC) was issued in August 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.  In January 2010, the RO issued a supplemental SOC (SSOC) in which the denial of service connection for bilateral tinea pedis and bilateral great toe onchyomycosis was continued. 

In June 2010, the Board remanded the claim for service connection to the RO, via the Appeals Management Center in Washington, DC, for further development.  In July 2011, the Veteran was granted service connection and assigned an initial 10 percent disability rating for bilateral tinea pedis and bilateral great toe onchyomycosis, effective November 2, 2006.  In August 2011, the Veteran filed a NOD with the assigned disability rating.  The RO/AMC denied the higher rating in an August 2012 SOC, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  The RO issued an SSOC in September 2013, and an updated SSOC in December 2013, both of which continued to deny the Veteran's claim for a higher rating.  

In February 2014, the Board remanded the claim for higher rating for further evidentiary development.  After accomplishing further action, in July 2014, the RO/AMC issued a rating decision awarding a 60 percent rating for bilateral tinea pedis and bilateral great toe onchyomycosis, effective April 18, 2014.  

Because the Veteran disagreed with the initial rating assigned following the award of service connection for bilateral tinea pedis and bilateral great toe onchyomycosis, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for an already service-connected disability).  Moreover, although the RO granted a higher, 60 percent rating from April 18, 2014, as higher ratings for skin disability are available before and after this date, and a Veteran is presumed to seek the maximum available benefit for disability, the Board has characterized the appeal with respect to the evaluation of service-connected skin disorders as encompassing both matters set forth on the title page (to reflect that "staged" ratings are in effect).  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition, the Veteran has a paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals that, except for the Veteran's recent VA medical records, they are either duplicative of the evidence in the VBMS file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter  on appeal have been accomplished. 

2.  Prior to April 18, 2014, medical evidence indicated  that the Veteran's bilateral tinea pedis and bilateral great toe onchyomycosis covered 9 percent of the Veteran's total body surface.

3.  As of April 18, 2014, the Veteran's bilateral tinea pedis and bilateral great toe onchyomycosis have been assigned a 60 percent rating, the maximum rating authorized under Diagnostic Code 7806; the skin disorders also are not shown to involve any other factor(s) warranting evaluation under any diagnostic code providing for higher ratings for skin disability or other provision(s) of VA's rating schedule.

4.  The applicable rating criteria are adequate to rate the Veteran's bilateral tinea pedis and bilateral onchyomycosis at all points pertinent to this appeal, and no claim for a total disability rating based on individual (TDIU) due to the service-connected skin disorders has been raised in conjunction with the higher rating claims.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for bilateral tinea pedis and bilateral great toe onchyomycosis, prior to April 18, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2014); § 4.118, Diagnostic Code 7806 (as in effect prior to October 23, 2008).

2.  The criteria for a rating greater than 60 percent for bilateral tinea pedis and bilateral great toe onchyomycosis, from April 18, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7 (2014); § 4.118, Diagnostic Codes 7800, 7817 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, a September 2008 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate a claim for what was then a claim for service connection, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates in accordance with Dingess/Hartman.  The July 2009 rating decision reflects the RO's initial adjudication of the claim for service connection after the issuance of the September 2008 letter.  Thereafter, the SOC set forth specific criteria for a higher rating for skin conditions (the timing and form of which suffices, in part, for Dingess/Hartman).

After the AOJ's award of service connection for a skin condition and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A.  § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  However, an August 2012 statement of the case (SOC) set forth the criteria for higher ratings for skin conditions (the timing and form of which suffices, in part, for Dingess/Hartman).  
In addition, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and the reports of VA examinations in September 2010, April 2013, September 2013, April 2014 and October 2014.  The Board finds that no additional AOJ action to further develop the record in connection with either claim herein decided, prior to appellate consideration, is required. 

The Board finds that there has been substantial compliance with the Board's prior remand directives in June 2010 and February 2014.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this respect, the AOJ sent the Veteran duty to assist letters, obtained VA clinic records, and provided him VA examinations, to include an October 2014 VA examination which provides all findings necessary to decide the claims.  Also, pursuant to the Board's February 2014 remand, the AOJ requested in a March 2014 letter that the Veteran identify any private treatment providers who had treated him for his skin disorders and requested that he complete an appropriate authorization form for each such provider.  However, the Veteran did not respond to this letter.  Under these circumstances, the Board finds that, with respect to this request, no further AOJ action is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran seeks higher ratings for his service-connected bilateral tinea pedis and bilateral great toe onchyomycosis (hereinafter, "skin disorders").  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). However, where, as here, the question for consideration is entitlement to higher initial rating assigned following an award  of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  In this case, as the AOJ has already assigned staged ratings for the skin disorders under consideration, the Board must consider the propriety of the ratings at each stage, as well as whether any further staged rating is warranted.

At the outset, the Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim in October 2007, prior to this date, and has not expressly requested review under the revised criteria, only the pre-October 2008 versions of the of the applicable schedular criteria is for consideration.

The report of the September 2010 VA skin examination reflects that the Veteran reported using clotrimazole cream sporadically to treat his skin disorders.  He denied the use of immunosuppressive drugs or therapy to treat the condition.  The examiner noted the skin of the feet was smooth, with no cracks or crevices.  The examiner found that the total body area affected by the skin disorders was 9 percent.

In April 2013, the Veteran underwent a VA skin examination.  At that time, he reported using oral or topical medications in the past twelve months, nearly constantly.  There were no other treatments or procedures noted, and the total body area affected by the skin disorders was noted as less than 5 percent. 

During a September 2013 VA skin examination, the Veteran denied the use of creams to treat the skin disorders in the past year.  The examiner noted no use of oral or topical medications in that year.  The Veteran reported feeling numbness, cold, burning, swelling and some toe pain.  The examiner noted there was no scarring or disfigurement to the head, face or neck, nor were there any skin neoplasms.  The examiner also noted the absence of systemic manifestations due to skin diseases, such as fever, weight loss or hypoproteinemia.  At that time, the total body area affected by the skin disorders was zero percent. 

Due to the contradictory information concerning topical medications found in the April and September 2013 reports, in February 2014 the Board remanded the claim on appeal for clarification. 

The report of an  April 2014 VA skin examination documents  near-constant use of topical medication to treat the skin disorders, but also  notes the  lack of skin neoplasms, systemic manifestations, or debilitating episodes due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner, however, found that the Veteran's skin disorders included eczema and, due to a discolored face, scalp and neck, indicated the condition covered 20 to 40 percent of the Veteran's total body area and over 40 percent of his exposed body area. 

Based on this examination report,  in July 2014, the AOJ increased the Veteran's rating for his service-connected skin disorders to 60 percent. 

In October 2014, the Veteran underwent an additional VA skin examination.  At that time, the VA examiner specifically noted that the Veteran was not service- connected for eczema and evaluated the Veteran based on the diagnosis of bilateral tinea pedis and bilateral great toe onchyomycosis, his service-connected conditions.  The examiner found no scarring or disfigurement of the head, face or neck.  There were no neoplasms or systemic manifestations due to any skin disease.  The VA examiner noted that the Veteran had been treated with oral or topical medications in the past 12 months, but not at a constant level.  There was no finding of treatments or procedures other than systemic or topical medications.  The examiner noted a lack of debilitating and non-debilitating episodes.  There were no neoplasm or metastases related to the skin disorders present, and the examiner noted a lack of onchyomycosis, and only "patchy areas" of tinea pedis.  He indicated the total body area affected by the Veteran's skin disorders was less than 5 percent, and zero percent of his exposed body area was affected.

As explained in more detail below, considering the pertinent evidence in light of the applicable criteria, the Board finds that the record presents no basis for any further staged rating of the Veteran's skin disorders (pursuant to Fenderson), and that a rating greater than 10 percent prior to April 18, 2014, or a rating greater than 60 percent since April 18, 2014, is not warranted.

The evidence for this time period shows a clinical finding of a total affected body area of over 5 percent.  This finding is consistent with the 10 percent rating assigned for skin disorders under Diagnostic Code 7806.

However, the Veteran did not demonstrate the characteristics supportive of a higher rating for bilateral tinea pedis and bilateral great toe onchyomycosis.  In this respect, the September 2010, April 2013 and September 2013 VA examiners all found no objective evidence of the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, nor did they find that 20 percent or more of the Veteran's entire body, or 40 percent or more of his exposed skin, was affected by the skin disorders.  Similarly, the available VA records do not reflect any of these clinical findings.  Thus, for the time period prior to April 18, 2014, there was no evidence of an indication of immunosuppressive drug treatment, or excessive areas of exposure, that would warrant a higher rating.

As noted above, based on the finding by the April 2014 examiner that the Veteran's skin disorders affected more than 40 percent of his exposed area, the Veteran's rating was increased to 60 percent.

The Board notes that the Veteran's current 60 percent rating is the maximum rating assignable under Diagnostic Code 7806.  As such, the Board has considered the applicability of alternative diagnostic codes for evaluating the Veteran's service-connected skin disability.  However, there is simply no medical evidence of disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  As such, a rating in excess of 60 percent pursuant to Diagnostic Code 7800 is not warranted.  Moreover, there is no medical evidence that the service-connected skin disability involves exfoliative dermatitis (erythroderma) with generalized involvement of the skin, plus systemic manifestations, constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period.  Rather, the Veteran reported that the treatment for his skin included cream and antibiotics.  As such, a rating in excess of 60 percent pursuant to Diagnostic Code 7817 is not warranted for this disability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7817.  The service-connected skin disorders also are not shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule. 

The Board further notes, parenthetically, that on November 25, 2014, the AOJ issued a Rating Decision that proposes to reduce the Veteran's 60 percent rating for his skin disorders to zero percent.  The proposed reduction is prospective in nature and will not affect the award under consideration in this appeal. 

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point have  the service-connected skin disorders been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the August 2012 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's skin disorders at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the skin disorders. 

The Board also notes that, pursuant to Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional skin conditions that have not been attributed to the service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board finds that, as the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of either matter for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran's claims file shows that he retired from the Chrysler Group in 2005, after thirty years of employment.  The April 2013 VA examiner indicated that the Veteran's skin disorders impacted his ability to work, but then referenced a nonservice-connected  disability, and stated that the bilateral tinea pedis and bilateral great toe onchyomycosis would not affect employment.  The September 2013 and April 2014 examinations both indicated there was no functional impact of the skin disorders on the Veteran's ability to work.  Finally, the October 2014 examiner indicated that the Veteran's ability to work is impacted by the skin disorders, in that if the Veteran does not cut his toenails regularly, he experiences soreness.  Under these circumstances, the  Board finds that, in this case,  there is no evidence or allegation that the service-connected disability under consideration actually or effectively renders the Veteran unemployable.  Therefore, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted. 

For all the foregoing reasons, the Board finds that, the criteria for a rating in excess of 10 percent for bilateral tinea pedis and bilateral great toe onchyomycosis prior to April 18, 2014, or a rating for that disability in excess of 60 percent from that date are not met.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the Veteran's skin disorders at any point pertinent to this appeal, there is no doubt of material fact to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claims for higher ratings must be denied.


ORDER

A rating greater than 10 percent for bilateral tinea pedis and bilateral great toe onchyomycosis, prior to April 18, 2014, is denied. 

A rating greater than 60 percent for bilateral tinea pedis and bilateral great toe onchyomycosis, from April 18, 2014, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


